Citation Nr: 0121518	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  97-27 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. 3.105(a) (2000), was made in a June 1976 rating 
decision, wherein the RO denied service connection for 
hypothyroidism.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel

INTRODUCTION

The veteran served on active duty for training from May 6, 
1975 to March 24, 1976, in the United States Army Reserve.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1997 determination of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO found that no revision of the June 16, 1976 
rating decision was warranted on the basis of CUE.  

In April 1999 the Board issued a decision finding that CUE 
had not been committed in the June 1976 rating decision.  
This decision was appealed.  

In November 2000 the United States Court of Appeals for 
Veterans Claims (Court) vacated the April 1999 Board decision 
and remanded the matter for further development and 
readjudication.  The case has since been returned to the 
Board.  


FINDINGS OF FACT

1.  The RO denied service connection for hypothyroidism in a 
June 1976 rating decision; the veteran did not submit a 
substantive appeal.  

2.  The June 1976 rating decision, wherein the RO denied 
service connection for hypothyroidism, did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  


CONCLUSION OF LAW

The June 1976 RO decision denying, in pertinent part, service 
connection for hypothyroidism, did not contain CUE.  
38 U.S.C.A. § 5109A (West 1991); 38 C.F.R. § 3.105(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the Statement of the Case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  

That is, he has been notified of his procedural and appellate 
rights, has been provided with the laws and regulations 
pertinent to his CUE claim, has been afforded the opportunity 
to present arguments in favor of his claim, and has in fact 
provided such arguments.  38 U.S.C.A § 5103 (West Supp. 
2001).  

In addition, because the resolution of the veteran's appeal 
must be based on the evidence of record and the law in effect 
at the time of the previous decisions, VA has no further duty 
to notify the veteran of the evidence required to 
substantiate his appeal or to assist him in developing 
evidence, in that no reasonable possibility exists that such 
assistance would aid him in substantiating his claim.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran).  

Moreover, there is also no reasonable possibility that 
further evidentiary development could aid in substantiating 
his claim because the resolution of the veteran's appeal must 
be based on the evidence of record and the law in effect at 
the time of the previous decision.  See Porter v. Brown, 
5 Vet. App. 233 (1993).  

The Board also finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation in the first instance.  As set forth above, VA 
has already met any obligations to the veteran under this new 
legislation.  Moreover, the veteran has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

During a December 1974 preservice medical examination for the 
United States Army Reserve, the veteran reported that he was 
in excellent health, had no thyroid trouble, and was not 
currently on any medication.  The preservice clinical 
evaluation report stated that his endocrine system was 
normal.  

A May 30, 1975 note indicated that the veteran had a positive 
tuberculin skin test in 1973.  It was noted that there was no 
sign or symptom of active tuberculosis at the time of the 
examination.  

On June 9, 1975 the veteran was seen for pitting edema in 
both lower legs, and for a headache.  He noted that this had 
developed the prior day and denied any other health problems.  
His mother was noted as having a thyroid problem.  The 
provisional diagnosis was possible renal disease.  

Another note documents that the veteran was admitted to the 
Army Hospital at Fort Polk on June 9, 1975 for 
thyrotoxicosis.  He was treated with 71 percent uptake and 
was discharged on June 20, 1975 to the Brooke Army Medical 
Center Endocrine department.  

The record shows that the veteran was admitted to Brooke Army 
Medical Center on June 30, 1975 with a diagnosis of 
hyperthyroidism.  He reported being in excellent health until 
approximately one-half to one year ago when he developed 
weight loss despite polyphagia.  He also reported a one and 
one-half month history of bilateral lower leg pitting edema, 
increasing nervousness, and heat intolerance.  Also reported 
was a two-week history of diarrhea and prominent heartbeat.  
It was noted that his mother had a history of 
hyperthyroidism.  The assessment was hyperthyroidism 
associated with diffuse thyromegaly, nervousness, tremor, 
pretibial edema, cardiac flow, and thyroid bruit.  

Records indicate that I-131 treatment of hyperthyroidism was 
continued from June 1975 through part of September 1975.  

Follow-up notes from July 1975 indicate that treatment of 
hyperthyroidism was somewhat effective but also document a 
continued diagnosis of thyrotoxicosis.  In general, these 
records indicate that his symptoms remained but had 
diminished in severity with I-131 treatment.  He was also 
noted as being anemic.  Records indicate that this was felt 
to be secondary to the hyperthyroidism.  

Records from the end of July 1975 indicate that the 
hyperthyroidism was resolving with treatment.  A July 26th 
note specified that the hyperthyroidism was resolving.  Notes 
from early August 1975 document continued mild 
thyrotoxicosis.  

The August 1975 discharge summary from Brooke Army Medical 
Center noted the veteran's report of being in his usual state 
of health until approximately one year prior to admission 
when he began to note weight loss despite adequate food 
intake.  Approximately two months prior to admission he noted 
the onset of increasing nervousness and pounding heart beat.  
He also described heat intolerance over the past six months.  

The report shows that a thyroid scan revealed diffuse 
enlargement, which was felt to be hyperthyroidism probably 
representing Grave's disease.  The Grave's disease was 
treated with 10.4 millicuries of I-131 and continued on 
decreasing doses of Inderal.  The report shows that he was to 
return to the endocrinology department for definitive 
evaluation and further treatment if necessary.  

Records document continued treatment of hyperthyroidism with 
I-131 through September 18, 1975.  The record indicates that 
the veteran was discharged back to duty on September 18, 
1975.  

An October 10, 1975 note documented that the hyperthyroidism 
had been treated.  These records do not document further 
complaints relating to hyperthyroidism.  

In November 1975 the veteran was diagnosed with 
hypothyroidism.  A November 7, 1975 progress note documented 
that the veteran had been found to be hypothyroid "as 
suspected."  On November 8, 1975 the veteran was seen for 
symptoms including weight gain, puffiness in the face, and 
decreased energy.  The assessment was hypothyroidism 
secondary to I-131 treatment.  

The assessment in January 1976 was hypothyroidism secondary 
to I-131 treatment.  In February 1976, the veteran was seen 
for symptoms of lethargy and fatigue.  The hypothyroidism was 
treated with Synthroid.  

During the February 19, 1976 report of medical examination 
for retirement from active duty, the examiner noted that 
hyperthyroidism was controlled, but that the veteran was 
currently hypothyroid and was taking Synthroid.  

The veteran was seen in the ears, nose, throat (ENT) clinic 
on March 10, 1976 at which time all thyroid studies were 
noted as being within normal limits.  

On follow-up on March 12, 1976, the veteran reported that his 
skin was pitting.  It was noted that he had been treated 
eight weeks prior for hyperthyroidism.  He was noted as being 
quite hostile.  No edema was found on examination, and the 
veteran was concluded to be hostile and malingering.  

A March 23, 1976 service record documents that the veteran 
was relieved from active duty for training, "not by reason 
of physical disability, as indicated."  He was then assigned 
to a reserve unit.  

The veteran's DD Form 214 also indicates that the reason for 
separation was the veteran's release from active duty for 
training.  

On March 25, 1976, one day after his discharge from service, 
the veteran submitted a claim for service connection of a 
hyperactive thyroid condition, residuals of nuclear 
radiation.  

VA examination of the veteran in May 1976 shows that the 
general examination was normal with the exception of thyroid 
studies, which revealed hypothyroidism.  

In June 1976 the RO issued a rating decision pertaining to 
the issue of service connection for a hyperactive thyroid 
condition with residuals of nuclear radiation.  The RO found 
that service medical records documented various pre-service 
symptoms and a family history of thyroid trouble.  The RO 
noted that the veteran's diagnosis was hyperthyroidism with 
Grave's Disease.  It found that the veteran was treated for 
this condition with I-131 and that separation examination 
disclosed that the condition was being controlled.  It found 
that he had been diagnosed with hypothyroidism on VA 
examination.  

The RO determined that the veteran's "thyroid condition" 
preexisted service and was not aggravated, but actually 
improved in service with treatment.  

Beneath the concluding paragraph, the RO listed 
hypothyroidism as the specific disability being denied 
service connection.  

The veteran submitted a notice of disagreement, and a 
Statement of the Case was issued; however, a substantive 
appeal was not submitted with respect to this decision.  

Following the June 1976 rating decision, the veteran 
submitted additional evidence in support of his claim to re-
open.  

In a March 1981 private medical statement, it was noted that 
the veteran had Grave's Disease and was treated with 
radioactive iodine.  It was noted that he developed post I-
131 hypothyroidism.  

In October 1981 the RO declined to reopen the veteran's 
claim.  This decision was appealed.  The veteran submitted 
additional medical records pertaining to his claim.  

In December 1982 the RO received medical records dated from 
1960 during which the veteran was treated for hypertrophy 
tonsils and adenoids.  Also received was a statement from the 
veteran's school stating that the veteran had no significant 
medical problems during his years as a pupil in the 
Philadelphia School System.  

On VA examination in July 1984 the veteran was diagnosed with 
hypothyroidism.  

The Board eventually declined to reopen his claim in March 
1985.  This determination was confirmed by the Board in March 
1986.  

The veteran submitted a claim to reopen in October 1988.  
More medical records were submitted in support of his claim.  

In October 1990, Dr. FSG noted the veteran's thyroid history, 
including his inservice hyperthyroidism.  The impression on 
examination was Grave's Disease, treated with radioactive 
iodine with an excellent result, and post-radiation 
hypothyroidism.  Dr. FSG concluded that there was no question 
that the veteran developed his Grave's Disease while he was 
in the service.  

In May 1993 the Board reopened the previously disallowed 
claim, but denied it on the merits and found that the 
veteran's thyroid condition had preexisted military service, 
and had not increased in severity during that military 
service.  

This decision was appealed, and eventually remanded by the 
Court to consider whether the veteran's thyroid condition had 
been aggravated when the medication used to control 
hyperthyroidism caused him to develop hypothyroidism, and to 
determine whether the veteran suffered from a current 
disability to a compensable degree.  

In January 1996, Dr. MDS concluded that the veteran's 
inservice admission history established that he had some of 
the typical symptoms of hyperthyroidism prior to his 
induction into the service.  He further concluded that this 
condition appeared to worsen to the point of being clinically 
apparent shortly after induction into the service.  

Dr. MDS concluded that the fact that the hyperthyroidism was 
improved with treatment to be irrelevant since the condition 
actually worsened in service prior to requiring treatment.  

In February 1996, the RO granted service connection for 
hypothyroidism, with the assignment of a 10 percent 
evaluation, effective from October 24, 1988.  

In March 1996 the veteran contended that CUE had been 
committed in the June 1976 rating decision because of the 
RO's failure to consider aggravation and presumption of 
soundness.  He also generally argued that the RO failed to 
consider "rating the systolic heart murmur which developed 
while suffering Graves disease."  


He finally contended that the RO had failed to consider 
rating the skin condition (Ichthyosis) which developed while 
suffering from Graves' disease.  He elaborated in March 1997 
that the skin condition did not preexist service and was 
first diagnosed on examination in June 1976 before he left 
active duty.  He also contended that his heart condition 
(mitral valve prolapse) did not exist prior to the diagnosis 
of Grave's Disease.  He contended that these conditions arose 
from and/or were secondary to his Grave's Disease.  

In November 1996, the veteran contended that the RO had 
failed to consider all of the evidence, in particular, a May 
30, 1975 examination, and that this constituted CUE.  

In the May 1997 notice of disagreement the veteran contended 
that CUE was committed in the June 1976 rating decision 
because the decision was based on hyperthyroidism, not 
hypothyroidism.  He further indicated that the RO's finding 
that hypothyroidism preexisted service was erroneously based 
on findings made related to his hyperthyroidism rather than 
his hypothyroidism, which he noted developed as a result of 
treatment of the hyperthyroidism.  

In June 1998 the veteran appeared to raise another CUE 
theory, contending that the RO denied his claim in June 1976 
without the benefit of a medical examination.  

As noted above, the Board found in April 1999 that the June 
1976 rating decision did not contain CUE.  

In the appeal to the Court, the veteran's representative 
(before the Court) contended that the Board should have found 
CUE in the June 1976 rating decision because there was no 
rational basis to have concluded otherwise.  


It was generally noted that the Board had articulated two 
reasons the RO could have legitimately relied upon to deny 
entitlement to service connection for hypothyroidism in 1976: 
first, that there was evidence that hyperthyroidism existed 
prior to service, and second, that medical evidence showed 
that the thyroid disorder was not aggravated by service.  It 
was contended that neither of these reasons for finding no 
CUE were satisfactory because neither provides a "rational 
connection between the facts found and the choices made." 

The veteran's representative contended that there was no 
rational connection between hyperthyroidism pre-existing 
service, and the denial of service connection for 
hypothyroidism.  

It was argued that the Board's reasoning that the RO could 
have properly relied upon a determination that 
hyperthyroidism preexisted service to deny service connection 
for hypothyroidism was arbitrary in light of the fact that 
hyperthyroidism and hypothyroidism are two different 
disabilities with different manifestations.  "Thus, it makes 
no logical sense to say that because a Veteran had 
hyperthyroidism prior to service, that the RO had a rational 
basis to deny service connection for hypothyroidism."  

It was next contended that there was no rational basis for 
the Board to have concluded that the veteran was not entitled 
to service connection for hypothyroidism in light of the law 
and regulations in effect at the time of the August 1976 
decision.  It was noted that the law in 1976 provided that 
endocrinopathies (noted as a disorder of the endocrine 
system) were chronic diseases and that hypothyroidism, a 
disease of the thyroid, and thus the endocrine system was 
therefore a chronic disease as well.  

Because the veteran was diagnosed with a chronic disease 
(hypothyroidism) in and after service, and because there was 
no evidence of an intercurrent cause for the post-service 
diagnosis of hypothyroidism, it was contended that the 
evidence obligated the RO to grant service connection in 1976 
and that its failure to do so was CUE.  

It was further contended that this argument did not represent 
a disagreement with how the evidence was weighed because 
there was "no evidence" that the hypothyroidism was 
unrelated to the in-service disability, which, under law, was 
considered to be chronic.  

It was contended in the alternative that the case should be 
remanded due to the Board's failure to provide adequate 
reasons or bases for its determination that hypothyroidism 
pre-existed service.  

More specifically, it was contended that the Board failed to 
rely on independent medical evidence in reaching its 
conclusions.  It was argued that the Board's conclusion that 
the presence of symptoms prior to service suggested that the 
onset of hyperthyroidism occurred prior to service violated 
the requirement that the Board rely solely on independent 
medical evidence in making its conclusions, citing to Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) in support of this 
proposition.  

It was argued that the Board failed to address the 
applicability of 38 C.F.R. § 3.303.  Specifically, it was 
argued that the Board's finding that thyroid levels were 
found to be within normal limits did not provide adequate 
reasons and bases for the Board to have found that there was 
no CUE in the 1976 decision.  It was also argued that the 
Board failed to discuss whether the post-service 
hypothyroidism was due to an intercurrent cause.  

In December 2000 the Court vacated the April 1999 Board 
decision and remanded it for further development.  
Specifically, the Court found that the Board's reasons for 
finding no CUE were deficient for several reasons.  First, 
the Court noted that lay reports of preservice weight loss, 
increasing nervousness, and a pounding heart beat were not 
competent to establish the preexistence of hyperthyroidism 
(citing to Stadin v. Brown, 8 Vet. App. 280, 284 (1995)), and 
that even if they were, such reports provide "no evidence of 
the preexistence of hypothyroidism," noting that 
hyperthyroidism and hypothyroidism are medically distinct 
disabilities.  



The Court determined that "it would be an impermissible 
conclusion...for the Board to decide, in the absence of medical 
evidence to that effect - and there is none - that the 
preexistence of one disorder implies the preexistence of the 
other."  

The Court also determined that the Board had provided 
inadequate reasons and bases in using the March 1976 notation 
of normal thyroid levels to support its conclusion that the 
claimed condition was not aggravated during military service 
without discussing a possible intercurrent cause in light of 
evidence diagnosing the condition only two months after 
service.  


Criteria

CUE

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  

A decision which constitutes a reversal of a prior decision 
on the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (2000).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2000).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.


In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

In addition, "CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error occurred and how the outcome 
would have been manifestly different.  Similarly, broad-brush 
allegations of failure to follow the regulations or failure 
to give due process, or any other general, non-specific claim 
of error cannot satisfy the stringent pleading requirements 
for the assertion of CUE.  See Fugo, 6 Vet. App. at 44-45.  

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the theory.  Fugo, 6 Vet. App. at 45.  

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
See Porter v. Brown, 5 Vet. App. 233 (1993).  

Pertinent Laws and Regulations-Extant in June 1976

The general provision regarding service connection provided 
that service connection connotes many factors but basically 
it means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
3.303 (1975).  

The extant regulation with respect to the presumption of 
soundness provided that, the veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. 3.304(b) (1975) (emphasis 
added).  

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(1975) (emphasis added).  

"Active military, naval, and air service" includes active 
duty and period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.6(a) (1975) (emphasis added).  

With respect to aggravation of a preservice disability, the 
regulations provided that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. 3.306(a) (1975).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (1975).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1975).  

The regulations provided that where there is a chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1975).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Endocrinopathies were included as a chronic disease in 1976.  
38 U.S.C. § 301; 38 C.F.R. § 3.309(a) (1975).  

If not shown in service, service connection could be granted 
for endocrinopathies if shown disabling to a compensable 
degree during the first post service year.  38 C.F.R. 
§§ 3.307, 3.309 (1975).

Analysis

Initially, the Board notes that the veteran did not submit a 
substantive appeal with respect to the rating decision dated 
in June 1976; and that decision is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975.  
The record shows the veteran filed a notice of disagreement; 
however, he did not submit a substantive appeal following the 
issuance of the statement of the case in July 1976.  
Determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. 3.105 (2000).  

Finality, however, may be vitiated in cases of grave 
procedural error.  Hayre v. West, 188 F.3d 1327, 1334 (Fed. 
Cir. 1999) (where there is a breach of the duty to assist in 
which VA fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal).  

Neither the veteran nor his representative has alleged that 
the finality of the June 1976 rating decision has been 
vitiated by a grave procedural error committed by the RO.  
Nor is there any indication from the evidence of any such 
error.  

Service medical records had been obtained, and the veteran 
had made no reference to any records that had not yet been 
obtained.  While he appeared to subsequently make such 
contentions, particularly with respect to a May 30, 1975 
service medical record, the record shows that these 
contentions were not raised until after the appeal period for 
the June 1976 decision had expired.  Further, his contentions 
with respect to the May 30, 1975 report, are of questionable 
validity insofar as the record shows that a May 30, 1975 
service medical record was already on file.  

Regardless, no such allegation was made during the appeal 
period for the June 1976 decision.  

It has been recently held that the holding in Hayre was an 
"extremely narrow" one.  Although the opinion contained 
some broad language, the holding was limited to the factual 
situation presented where a RO had breached the duty to 
assist by failing to obtain pertinent service medical records 
specifically requested by the claimant and then failing to 
provide the claimant with notice explaining the deficiency.  
Cook v. Principi, No. 00-7171 (Fed. Cir. July 20, 2001).

As noted above, there is no such indication in the record of 
grave procedural error during the pendency of the appeal 
period for the June 1976 decision.  Thus, the Board finds 
that the June 1976 decision denying service connection for 
hypothyroidism is final.  

Delayed Subsuming

The Board notes that the issue of service connection for the 
residuals of the veteran's treatment for hypothyroidism was 
adjudicated by the Board in a March 1985 decision and also in 
a March 1986 reconsideration of the March 1985 decision.  The 
Board declined to reopen the claim in its March 1985 decision 
and confirmed this in March 1986.  The Board notes that a 
previous RO decision which had been appealed to the Board is 
precluded from consideration on the basis of CUE.  

Because the Board in March 1985 declined to reopen the claim 
for service connection of hypothyroidism (residuals of 
treatment for hyperthyroidism), and did not consider the 
entirety of evidence before the RO in June 1976 (and 
therefore the issue of service connection) as a result, the 
Board is of the opinion that the March 1985 and March 1986 
Board decisions did not subsume the June 1976 rating 
decision.  See Brown v. West, 203 F.3d 1378, 1380-1381 (Fed. 
Cir. 2000); Dittrich v. West, 163 F.3d 1349, 1352-1353 (Fed. 
Cir. 1998).  

CUE

As indicated above, the veteran has submitted a variety of 
CUE theories with respect to the RO's denial of service 
connection for hypothyroidism in June 1976.  

The veteran contended in his May 1997 notice of disagreement 
that the June 1976 rating decision constituted CUE because it 
reflects that service connection for hyperthyroidism was 
adjudicated, rather than hypothyroidism.  

The veteran's claim received by the RO in March 1976 shows 
that the veteran requested service connection for 
"hyperactive thyroid condition w/residuals of nuclear 
radiation...."  The June 1976 rating decision shows that the 
RO considered the service medical records indicating that the 
veteran had been treated for hyperthyroidism with Grave's 
disease.  The RO also cited to the VA May 1976 examination 
wherein hypothyroidism was diagnosed.  The RO's notification 
to the veteran dated in July 1976 shows that it found that 
hypothyroidism was not incurred or aggravated during service.  
Thus, the veteran's contention is refuted by the record which 
reflects that the RO adjudicated the issue of hypothyroidism.  

The veteran's contentions that the RO failed to rate his skin 
and heart conditions in the June 1976 decision are not valid 
CUE claims.  The failure to adjudicate a claim (assuming such 
a claim was even made) cannot constitute CUE.  The provisions 
of 38 C.F.R. § 3.105 provide only for findings of CUE in 
final decisions.  Curtis v. West, 13 Vet. App. 114, 116 
(1999); Norris v. West, 12 Vet. App. 413, 422 (1999).

The veteran's claims that the RO failed to provide a VA 
examination and failed to consider a May 30, 1975 examination 
are invalid CUE claims.  

With respect to the failure to provide a VA examination, an 
alleged failure in the duty to assist (i.e., to provide a VA 
examination) cannot serve as a basis for a claim of CUE.  
Dixon v. Gober, 14 Vet. App. 168, 172 (2000); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).  Furthermore, the 
record establishes that a VA examination was in fact 
conducted pursuant to the veteran's original service 
connection claim.  

The claim that the RO failed to consider the May 30, 1975 
examination constituted CUE is invalid for more than one 
reason.  The veteran's contentions with respect to this 
argument do not satisfy the pleading requirements for CUE 
because the error has not been alleged with sufficient 
specificity as to how, but for the claimed error, the results 
of the decision would have been manifestly different.  See 
Fugo, supra.  

Furthermore, in Eddy v. Brown the Court found that it was not 
until February 1990 that ROs were required to include a 
summary of evidence in their decisions; therefore, silence in 
a final RO decision made before February 1990 cannot be taken 
as showing a failure to consider evidence of record.  Eddy, 
9 Vet. App. 52 (1996).

In this regard, the Board has reviewed the service medical 
records, which do contain notations that the veteran was seen 
on May 30, 1975.  The Board notes that failure to include a 
specific reference to the report in the rating decision does 
not show that the RO did not consider the report.  To the 
contrary, the rating decision shows that the RO reviewed the 
service medical records.  Further, it is unclear as to how a 
specific reference to the May 1975 report would have 
manifestly changed the outcome.

A joint motion for remand and stay of briefing schedule dated 
in May 1995 discusses the relevance of the May 1975 service 
medical report.  In this regard, the document indicates that 
the veteran testified that the physical examination as of 
that date cleared him for active duty for training.  

The Board notes that this contention is probative of whether 
the veteran entered his period of active duty for training in 
a sound condition, or in the alternative, whether his 
hyperthyroidism first became manifest during the period of 
active duty for training.  

In this regard, the veteran contends that the RO committed 
CUE in failing to afford him the presumption of soundness and 
the presumption of aggravation in its June 1976 rating 
decision.

The veteran has not raised a specific claim of CUE with 
respect to the RO's finding that hyperthyroidism preexisted 
service.  However, the Court, citing to Stadin v. Brown, 
8 Vet. App. 280, 284 (1995), noted that lay reports of pre-
service symptoms were not competent to establish the 
preexistence of hyperthyroidism.  

Therefore, the Board will consider the CUE theory that the RO 
erroneously found hyperthyroidism to have preexisted service 
by failing to properly apply the presumption of soundness, 
and by relying on the veteran's inservice lay accounts of 
pre-service symptoms of a thyroid condition.  

The Board initially notes that the RO did not explicitly find 
that hyperthyroidism preexisted service; it merely concluded 
that the veteran's "thyroid condition" preexisted service.  

However, the rationale of the RO's decision indicates that it 
was referring to hyperthyroidism when it made this 
determination.  The issue that was adjudicated was for a 
hyperactive thyroid condition with residuals from nuclear 
radiation.  

Further, the RO's discussion of the pre-service symptoms 
pertained exclusively to what it noted as being an inservice 
diagnosis of hyperthyroidism.  Therefore, the Board finds 
that the RO's determination that a "thyroid condition" 
preexisted service included a determination that 
hyperthyroidism preexisted service.  

Turning to the merits of this CUE theory, the Board first 
finds that the RO, in determining that hyperthyroidism 
preexisted service, did not commit CUE by failing to apply or 
consider the presumption of soundness in the June 1976 
decision because the presumption of soundness did not apply 
to the veteran.  

The presumption of soundness did not attach because the 
veteran had not established his status as a veteran as 
required under the regulations.  38 C.F.R. §§ 3.1(d), 3.6(a), 
3.304(b) (1975).  

The extant regulations define a veteran as "a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable."  38 C.F.R. § 3.1(d) (1975) (emphasis added).  

The term active military, naval, and air service includes a 
"period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty."  
38 C.F.R. § 3.6(a) (1975) (emphasis added).

The operative provision with respect to the presumption of 
soundness is that an individual must be a veteran.  38 C.F.R. 
§ 3.304(b).  Thus, in order for the presumption of soundness 
to be applied, an individual serving on active duty for 
training must have been disabled by disease or injury 
incurred or aggravated during the period of active duty for 
training in order for that period of service to constitute 
active military, naval, or air service.  38 C.F.R. §§ 3.1(d), 
3.6(a), 3.304(b).  

Under the present circumstances, the veteran was not 
otherwise a veteran at the time of the RO's adjudication in 
June 1976 because his service was active duty for training 
and he had not established the presence of a disability due 
to a disease or injury incurred or aggravated during his 
active duty for training.  Therefore, the presumption of 
soundness was not for application as of the June 1976 
decision because the veteran's status as a veteran for VA 
purposes had not been established.  

Thus, any alleged failure to apply the presumption of 
soundness, or even consider it, cannot constitute CUE in this 
case.  38 C.F.R. §§ 3.1(d), 3.6(a), 3.303(b) (1975); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

As noted above, it does not appear that a specific allegation 
of CUE has been made in the RO's determination that 
hyperthyroidism, as opposed to hypothyroidism, preexisted 
service; however, the Court appears to have raised the issue 
by noting that lay accounts are not competent to establish 
the preexistence of hyperthyroidism.  The Court cited to 
Stadin, supra, for this proposition.  

The Board notes that opinions from the Court that formulate 
new interpretations of the law subsequent to an RO decision 
cannot be the basis of a valid CUE claim.  Smith (Rose) v. 
West, 11 Vet. App. 134, 137 (1998), quoting Berger v. Brown, 
10 Vet. App. 166, 170 (1997); see also VAOPGCPREC 25-95.  A 
finding or claim that the RO improperly relied on lay 
accounts of pre-service symptoms to establish that 
hyperthyroidism preexisted service, based on Court precedent, 
cannot constitute a valid CUE theory.  Id.  

In this regard, there is nothing in the extant regulations 
that precluded the RO from finding that hyperthyroidism 
preexisted service, based, at least in part, on the inservice 
lay accounts of pre-service symptoms.  The Board again 
stresses that the regulations pertaining to the presumption 
of soundness were not for application.  

Thus, because the presumption of soundness did not apply, and 
because there was no other law at the time of the June 1976 
rating decision precluding the use of lay accounts of pre-
service symptoms in establishing the preexistence of a 
disorder, the Board finds that the contention that CUE was 
committed in the RO's conclusion that hyperthyroidism 
preexisted service can amount to nothing more than a 
disagreement with how the RO evaluated the evidence before 
it; i.e., disagreement with the RO's determination that the 
evidence established preexistence of the thyroid condition.  
Such a contention cannot form the basis of a valid CUE claim.  
Fugo, supra.  



The primary CUE allegation relating to the preexistence of 
the veteran's thyroid condition is that the RO committed CUE 
by relying on a determination that hyperthyroidism preexisted 
service in order to deny service connection for 
hypothyroidism, a disability different, and separately rated, 
from hyperthyroidism.  

In addition, the Court noted that hypothyroidism is a 
disability medically distinct from hyperthyroidism, and that 
it would be an impermissible medical conclusion of the Board 
to decide, in the absence of supporting medical evidence, 
that the preexistence of one disorder implied the 
preexistence of the other.  

The Board is of the opinion that the above represents a valid 
CUE claim.  The veteran's allegation that the RO erroneously 
based its denial of service connection for hypothyroidism on 
the circumstances surrounding the history and treatment of 
his hyperthyroidism has sufficiently raised the assertion 
that the RO did not have the correct facts before it when it 
made its decision.  Such a contention is therefore more than 
a disagreement with how the evidence was weighed.  

The veteran's assertion that the RO erroneously relied on a 
determination that hyperthyroidism preexisted service to deny 
service connection for a separated disability, 
hypothyroidism, particularly where the hypothyroidism clearly 
did not arise until after the veteran entered service, as a 
result of treatment for hyperthyroidism, is compelling, and 
could conceivably demonstrate error in some circumstances.  

In denying service connection for hypothyroidism, the RO 
appeared to rely on the facts pertaining to hyperthyroidism 
and its existence prior to service.  It's findings revolved 
around a discussion of the pre-service symptoms of 
hyperthyroidism.  The RO went on to use its finding that the 
"thyroid condition" or hyperthyroidism preexisted and was 
not aggravated by service to justify its denial of 
hypothyroidism.  




The above rationale, viewed in a vacuum, could potentially be 
viewed as error, insofar as the RO appeared to rely on the 
finding that one disorder (hyperthyroidism) preexisted 
service in order to deny service connection for another 
separate disorder, hypothyroidism, and implicitly conclude 
that it too preexisted service.  The Board agrees that such a 
determination would be erroneous.  

However, it is debatable as to whether this was in fact the 
basis of the RO's denial of service connection of 
hypothyroidism in light of the evidence and regulations of 
record which indicate another possible valid basis of the 
RO's denial.  Russell, supra.  That is, the evidence and 
regulations of record, read in conjunction with the rationale 
of the June 1976 decision, leaves it open to debate as to 
whether the RO, rather than finding that hypothyroidism 
preexisted service, treated the disability as a "usual 
effect" of treatment of the claimed hyperactive thyroid 
condition.  

First, the issue in the June 1976 rating decision was service 
connection for a "hyperactive thyroid condition with 
residuals of nuclear radiation."  (emphasis added).  

Second, service medical records consistently documented that 
hypothyroidism was secondary to I-131 treatment for 
hyperthyroidism.  

Third, service medical records document that the veteran's 
hyperthyroidism resolved with treatment.  

Fourth, extant regulations provided that the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1975) 
(emphasis added).  


The above demonstrates that it is debatable as to whether the 
RO based its denial on the erroneous determination that 
hypothyroidism preexisted service, or that the RO committed 
error in denying service connection for hypothyroidism based 
on its finding that hyperthyroidism preexisted and was not 
aggravated by service (i.e., that there is no rational 
connection between the determination that hyperthyroidism 
preexisted service and the denial of hypothyroidism).  

It is debatable because it could be argued, based on the 
above-listed evidence, that the RO decision was based on the 
finding that the veteran's hyperthyroidism preexisted and was 
not aggravated by service, and that service connection for 
hypothyroidism was denied based on that fact that it was a 
"usual effect" of the treatment of hyperthyroidism 
(pursuant to section 3.306(b)(1)), rather than a preexisting 
disease that was not aggravated by service.  

This interpretation of the RO's determination is supported by 
its framing of the issue as being service connection for a 
hyperactive thyroid condition with residuals of nuclear 
radiation, and by its determination that the thyroid 
condition, as opposed to the residuals of nuclear radiation 
(which the service medical records have noted as being 
hypothyroidism), preexisted service.  

Further, such a rationale is not without support in the 
available evidence of record.  In this regard, the Board 
notes that following treatment for hyperthyroidism, service 
medical records documented that the veteran had been found to 
be hypothyroid, "as suspected."  Further, service medical 
records specifically document on multiple occasions that the 
hypothyroidism was secondary to I-131 treatment of 
hyperthyroidism.  

In sum, the Board finds that the veteran's claim that the RO 
erroneously relied on the determination that hyperthyroidism 
preexisted service to deny service connection for 
hypothyroidism does not constitute CUE.  

This is because the evidence indicates, at the very least, 
the possibility that the RO only found the veteran's 
hyperthyroidism, not hypothyroidism, preexisted and was not 
aggravated by service.  Further, pursuant to the extant 
regulation, section 3.306(b)(1), the RO could arguably have 
denied service connection for hypothyroidism because it was a 
usual effect of the treatment for the preexisting thyroid 
condition that was not aggravated by service.  

Thus, the Board finds that the RO's June 1976 rating decision 
leaves open for debate as to whether its denial of service 
connection for hypothyroidism based on a determination that 
hyperthyroidism preexisted service was CUE.  Therefore, this 
theory of CUE must fail because the alleged error is 
debatable.  Russell, supra.  

The Board stresses that it is not making its own finding or 
conclusion that hypothyroidism was or was not a usual effect 
of treatment for hyperthyroidism, or that the evidence 
otherwise demonstrated that it preexisted service.  This 
would be impermissible.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The Board merely finds that the 
evidence (including competent evidence) supports another 
interpretation of the RO's denial that would not be 
erroneous, i.e., be justified by the regulations.  As a 
result, the veteran's alleged error is debatable.  

The remaining question that follows from this CUE theory 
pertains to the veteran's allegation that the RO failed to 
properly apply the laws pertaining to aggravation.  

The Board does not agree with this contention.  The rationale 
clearly shows that the RO considered the issue of aggravation 
in the June 1976 decision.  Therefore, and in light of the 
above, the issue of aggravation becomes a question of how the 
evidence was weighed by the RO.  That is, it represents 
nothing more than a disagreement the RO's interpretation of 
the evidence with respect to the veteran's thyroid condition 
prior to and after treatment, and whether the hypothyroidism 
represented an aggravation beyond the severity of the 
hyperthyroidism as it was prior to treatment.  38 C.F.R. 
§ 3.306(b)(1); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  Therefore, it cannot constitute a valid CUE theory.  
Fugo, supra.  


In this regard, the veteran has contended that the January 
1996 opinion of his VA physician upon which service 
connection was granted in the February 1996 rating decision 
should be considered in establishing CUE with respect to the 
June 1976 rating decision.  The VA physician opined that 
hyperthyroidism worsened during service to a point where it 
was diagnosed, and that hypothyroidism was induced by 
treatment during service.  This medical opinion, however, was 
not of record at the time that the RO made its decision in 
June 1976.  

The Court has rejected the notion that evidence not of record 
at the time of the rating decision can form the basis of a 
finding that the RO committed clear and unmistakable error.  
Porter v. Brown, 5 Vet. App. 233, 236 (1993) (citing Russell, 
3 Vet. App. at 314, for the proposition that a determination 
of CUE must be based on the record and the law that existed 
at the time of the RO determination).

It has also been argued that the extant law and regulations 
mandated a grant of service connection for hypothyroidism in 
June 1976 and that the RO's failure to do so constituted CUE.  

Specifically, it has been contended that the law required 
that service connection for hypothyroidism be granted under 
38 C.F.R. § 3.303(b) on the basis that hypothyroidism is a 
chronic disease that was diagnosed in service and shortly 
after the veteran's discharge from service without any 
evidence of an intercurrent cause.  In this regard, the 
veteran's representative correctly noted that hypothyroidism 
is an endocrinopathy, and that an endocrinopathy is a chronic 
disease under 38 C.F.R. § 3.307.  It logically follows that 
hypothyroidism is a chronic disease.  

The above represents a valid theory of CUE as it asserts a 
misapplication of the law.  However, in light of the above, 
the Board is of the opinion that it is insufficient because 
the alleged error is not an undebatable error in this case.  

Again, the Board finds that the RO's framing of the issue and 
the rationale of its denial, when considered in the context 
of the evidence and extant regulations, as noted above, 
suggest that the basis of its denial of hypothyroidism could 
have been that it was a usual effect of the preexisting 
thyroid condition.  

Under such a rationale, service connection could not have 
been granted for hypothyroidism unless the veteran's 
preexisting thyroid condition was shown to have been 
aggravated by service, regardless of whether hypothyroidism 
is a chronic disability.  See 38 C.F.R. § 3.306(b)(1).  
Therefore, the pertinent regulations (sections 3.303(b) and 
3.306(b)(1)), when considered in concert, did not mandate 
that service connection be granted for hypothyroidism as has 
been contended by the veteran's representative.  

Therefore, in light of 38 C.F.R. § 3.306(b)(1), the claim of 
CUE based on section 3.303(b) fails because it is debatable 
as to whether 38 C.F.R. § 3.303(b) required that service 
connection for hypothyroidism be granted in this instance 
because the evidence and regulations, as discussed above, 
indicate that the RO, in denying service connection, could 
have treated hypothyroidism as a usual effect of treatment of 
the claimed hyperactive thyroid condition.  Russell, supra.  

As a result, and as noted above, the question of whether the 
RO erroneously found that hypothyroidism did not represent an 
aggravation of the thyroid condition would represent a 
question of how the evidence was evaluated, i.e., whether the 
evidence demonstrated that the thyroid condition was worse 
before or after treatment.  This could not form the basis of 
a valid CUE claim.  Fugo, supra; see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).  

The Board again notes that it is not making its own medical 
conclusions in finding that the allegation of CUE is 
debatable.  The Board has made no finding that hypothyroidism 
was not aggravated by service or that it represented a usual 
effect of treatment of a preexisting thyroid condition, 
hyperthyroidism.  

Rather, the Board is merely pointing out that the rationale 
of the RO's June 1976 decision, when considered in light of 
the law and evidence on record at the time of such decision, 
as noted above, allows for the valid possibility that the 
RO's determination was justified or had a rationale basis.  
In other words, it renders debatable the claim that the RO 
committed CUE because section 3.303(b) mandated a grant of 
service connection for hypothyroidism in light of section 
3.306(b)(1).  

The Board notes that the issue of whether there was evidence 
that could have supported the finding that there was an 
intercurrent cause is rendered moot by the above discussion 
establishing that it is debatable as to whether the section 
3.303(b) chronicity regulation was even for application.  

Therefore, the evidence of record at the time of the June 
1976 decision does not establish that the only possible 
conclusion was that service connection for hypothyroidism 
should have been granted.  See Crippen, 9 Vet. App. at 422.  
CUE requires that error, otherwise prejudicial, must appear 
undebatably.  See Russell, Fugo, supra.  

Accordingly, the Board concludes that the RO, in its June 
1976 rating decision, was not clearly and unmistakably 
erroneous in its denial of service connection for 
hypothyroidism.  


ORDER

The June 1976 rating decision, wherein the RO denied service 
connection for hypothyroidism, not having constituted CUE, 
the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

